UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54086 CHINA EXECUTIVE EDUCATION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-3268300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou 310005 People’s Republic of China (Address of principal executive offices, Zip Code) (+86) 0571-8880-8109 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of August 13, 2012 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value China Executive Education Corp. Quarterly Report on Form 10-Q Period Ended June 30, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risks Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 1 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS AT JUNE 30, 2, 2011 (Stated in US Dollars) June 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents-Unrestricted (including cash and cash equivalents-Unrestricted of the consolidated VIE without recourse to China Executive Education Corp of US$1,196,714 and US$294,841 as of June 30, 2012 and December 31, 2011, respectively) 　 $ $ Cash and cash equivalents-Restricted cash (including cash and cash equivalents-Restricted cash of the consolidated VIE without recourse to China Executive Education Corp of US$314,707 and US$317,178 as of June 30, 2012 and December 31, 2011, respectively) Advance to vendors (including advance to vendors of the consolidated VIE without recourse to China Executive Education Corp of US$195,524 and nil as of June 30, 2012 and December 31, 2011, respectively) 　 Receivables from shareholder (including receivables from shareholder of the consolidated VIE without recourse to China Executive Education Corp of nil and nil as of June 30, 2012 and December 31, 2011, respectively) 　 Other receivables (including other receivables of the consolidated VIE without recourse to China Executive Education Corp of US$5,129,134 and US$3,749,545 as of June 30, 2012 and December 31, 2011, respectively) 　 Total current assets 　 　 　 　 　 Property, plant and equipment, net (including property, plant and equipment, netof the consolidated VIE without recourse to China Executive Education Corp of US$974and US$458 as of June 30, 2012 and December 31, 2011, respectively) 　 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY 　 　 　 Current liabilities: 　 　 　 Customer deposits (including customer depositsof the consolidated VIE without recourse to China Executive Education Corp of US$3,360,338 and US$2,605,864 as of June 30, 2012 and December 31, 2011, respectively) $ $ Accrued expenses (including accrued expensesof the consolidated VIE without recourse to China Executive Education Corp of nil and US$205,666 as of June 30, 2012 and December 31, 2011, respectively) 　 - Deferred revenue (including deferred revenueof the consolidated VIE without recourse to China Executive Education Corp of US$4,488,341 and US$7,188,008as of June 30, 2012 and December 31, 2011, respectively) 　 Other payables (including other payablesof the consolidated VIE without recourse to China Executive Education Corp of US$3,611,552and US$842,546 as of June 30, 2012 and December 31, 2011, respectively) 　 Taxes payable (including taxes payableof the consolidated VIE without recourse to China Executive Education Corp of nil and nil as of June 30, 2012 and December 31, 2011, respectively) 　 - - Total current liabilities 　 Deferred revenue- noncurrent (includingdeferred revenue- noncurren of the consolidated VIE without recourseto China Executive Education Corp of 19,495,626 and 16,464,222 as ofJune 30,2012 and December 31,2011, respectively) $ $ Totalliabilities 　 　 　 　 　 Commitments 　 　 　 　 　 　 　 Stockholders’ Deficiency 　 　 　 Common stock, $0.001 par value, 70,000,000 shares authorized, 22,834,100 sharesissued and outstanding at June 30, 2012 and December 31, 2011, respectively $ $ Additional paid-in capital Accumulated deficits (19,292,361 ) (17,466,892 ) Accumulated other comprehensive loss (850,839 ) (997,115 ) Total stockholders’ deficiency $ ) $ ) Total Liabilities and Stockholder's Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 CHINA EXCUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) For the three months ended June 30, For the six months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenue Gross profit (loss) ) （523,846
